DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 24 May 2021, Applicant amended claim 1 and cancelled claim 13.  Claims 2-12 were cancelled previously by Applicant.  Claims 1, 14, and 15 are pending.  
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
Applicant amended claim 1 by adding the following limitation: “wherein the hair care composition is substantially free of anionic surfactants wherein the total level of such anionic surfactants is 1% or less.”  That limitation was previously recited in claim 13 (now cancelled), which was not rejected under 35 U.S.C. 103 in the previous Office action (22 February 2021).  As stated in paragraph 7 of that Office action, Schwartz 2008 (US 2008/0206355 A1) — in contrast to claim 13 — requires the presence of significant concentrations of anionic detersive surfactants (see, e.g., paras. [0095]-[0096]).  MPEP § 2141.02(VI) (“A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.”).  Therefore, Applicant’s recent amendment to claim 1 overcomes the rejection under 35 U.S.C. 103 set forth in the previous Office action, which is hereby withdrawn.  The examiner is mindful that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.”  MPEP § 2142; see also MPEP § 2141.02(I) (“In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.” (emphasis in original)).  
The provisional rejection of claims 1 and 13-15 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6, 8, and 9 of co-pending U.S. Application No. 14/174,389 is withdrawn in view of the Terminal Disclaimer filed 28 May 2021, which has been approved by the Patent Office.
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would adequately support a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.  
Therefore, claims 1, 14, and 15 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
/P.A./
30 May 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611